Citation Nr: 1512330	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  08-25 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims file.  

In June 2014, the Board remanded the matter of a bilateral hearing loss disability for additional development.  In an October 2014 rating decision, the RO granted service connection for a left ear hearing disability.  This represents a full grant of the benefit sought.  Thus, that claim is no longer before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2014 remand, the Board instructed that the Veteran be afforded a VA examination to determine the etiology of the Veteran's right ear hearing loss disability.  The Veteran was afforded a VA examination in August 2014 and an addendum medical opinion was provided in September 2014.  The examiner opined that the Veteran's right ear hearing loss disability was less likely than not related to service because the Veteran's entrance and separation examinations revealed normal hearing in the right ear.  However, the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds the September 2014 audiological addendum report inadequate and finds a remand is necessary to clarify the etiology of the Veteran's right hearing loss disability.  Once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2014 examiner (or other appropriate medical professional).  The electronic claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must indicate on the examination report that the claims folder was reviewed.  All appropriate clinical testing should be conducted.

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ear hearing loss disability began in or is related to active duty service, including due to conceded noise exposure therein.  

The September 2014 medical opinion addendum was inadequate because the examiner relied solely upon the Veteran's normal entrance and separation audiograms as a basis for the opinion.  The examiner is reminded that the absence of a documented hearing disability in service is not always fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible 

evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




